Title: From Thomas Jefferson to Thomas McKean, 24 July 1801
From: Jefferson, Thomas
To: McKean, Thomas


               
                  Dear Sir
                  Washington July 24. 1801.
               
               Your favor of the 21st. is duly recieved. it is on a subject the most difficult of all we have to act on. my idea is that the mass of our countrymen, even of those who call themselves Federalists, are republican. they differ from us but in a shade of more or less power to be given to the Executive or Legislative organ. they were decoyed into the net of the Monarchists by the XYZ contrivance. but they are come, or coming back. so much moderation in our proceedings as not to revolt them while doubting or newly joined with us, and they will coalesce, & grow to us as one flesh. but any violence against their quondam leaders before they are thoroughly weaned from them, would carry them back again. some states require a different regimen from others. what is done in one state very often shocks another, tho’ where it is done it is wholsome. South of the Patomac not a single removal has been asked. on the contrary they are urgent that none shall be made. accordingly only one has been made, which was for malversation. they censure much the removals North of this. you see therefore what various tempers we have to harmonize. yet to restore that harmony which our predecessors so wickedly made it their object to break up, to render us again one people, acting as one nation, should be the object of every man really a patriot. I am satisfied it can be done, and I own that the day which should convince me of the contrary would be the bitterest of my life. by the time you recieve this, you will probably see in the public papers my answer to the Newhaven remonstrance. I gladly availed myself of the opportunity it furnished of correcting the misconstructions of what I said on the 4th. of July, and of explaining the course I am pursuing. I hope the ardent republicans will acquiesce in it. it will furnish new texts for the Monarchists. but from them I ask nothing, I wish nothing but their eternal hatred. if that evidence of my conduct were to cease, I should become suspicious to myself. but between the Monarchist & the Federalist I draw a clear line. the latter is a sect of republicanism. the former it’s implacable enemy. I am persuaded that you will approve of the course of proceedings explained in my answer to New haven, and that our friends in general, seeing what our plan is, will be satisfied of it’s expediency. but there is a rock ahead, far more dangerous than that of monarchism. it is the discord shewing itself among the republicans. in no place is it so threatening as in Delaware. the republicans there are fallen into open schism, & that at the approach of an all important election, wherein their whole force united is not certainly known to be sufficient. if you, my dear Sir, can be instrumental to their reconciliation, you will save the republican cause in that State, which otherwise is lost. some threatening symptoms shew themselves in Pensylvania also. I hope that mutual sacrifice will produce accomodation.—I am much gratified by recieving your letters. anxious as I am to harmonize my fellow citizens (do not suppose I mean the Hamiltonians, Essex men &c incurable monocrats) I am rejoiced to recieve information from every quarter, to know the opinion of every one. your station enables you to take a broad view, and your communications therefore are always of the first value. accept assurances of my friendly esteem & high consideration.
               
                  P.S. I leave this the 30th. inst. to be absent during the months of August & Sep. which I am afraid to pass on the tide waters. I hope the circumstances on which your visit to this place depends will admit it’s being postponed till our return, as it would give me the greatest pleasure to recieve you here.
               
            